Order entered August 10, 2018




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00226-CR

                          MATTHEW JOSEPH ALLEN, Appellant

                                                V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80447-2016

                                           ORDER
       Before the Court is appellant’s pro se August 1, 2018 letter stating that appellant would

like to withdraw his motion for en banc reconsideration. We will treat appellant’s request as a

motion to withdraw the motion for en banc reconsideration received by the Court on July 30,

2018 and will take no action on that motion.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE